Citation Nr: 1632565	
Decision Date: 08/17/16    Archive Date: 08/24/16

DOCKET NO.  12-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 40 percent for lumbar strain with degenerative disc disease.

2.  Entitlement to an increased evaluation in excess of 30 percent for vascular tension headaches.

3.  Entitlement to an increased compensable evaluation for pilomdal cystectomy.

4.  Entitlement to an increased compensable evaluation for mallet fracture right fifth finger (major).

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran filed notices of disagreement (NOD)s.  A statement of the case (SOC) was provided in May 2012.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on June 2012.

The Board notes that, per the Veteran's VA Form 9, a Travel Board Hearing was requested.  Such hearing was scheduled by the RO in January 2016 for February 2016.  The Veteran had recently notified the RO of a change of address in October 2015 and it appears that the January 2016 notification letter was sent to that correct address of record with no returned mail.  Therefore, it is presumed that the Veteran had notice of the scheduled hearing.  However, on February 2016, the Veteran failed to appear for his scheduled hearing and has not offered any good cause for such failure.  The Veteran has also not requested any additional hearing.  As such, the Board finds that the Veteran's hearing request has been implicitly waived and shall proceed with adjudication accordingly.

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claim.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

Here the Veteran was last provided with VA examinations for his lumbar strain, vascular tension headaches, pilomdal cystectomy, and mallet fracture right fifth finger in January 2010, March 2011, and July 2011, between 5 and 6 years ago.

The Veteran has claimed that his lumbar strain, vascular tension headaches, pilomdal cystectomy, and mallet fracture right fifth finger have worsened since his last VA examinations and, in a July 2016 statement from his representative, has specifically requested the provision of new VA examinations.  As the foregoing evidence suggests that the Veteran's disabilities may have undergone a material change since his most recent 2010 and 2011 VA examinations as well as the length of time since he was last evaluated, the Board finds it necessary to remand the increased rating claims for lumbar strain, vascular tension headaches, pilomdal cystectomy, and mallet fracture right fifth finger for new contemporaneous VA examinations.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Caffrey v. Brown, 6 Vet. App. 377 (1994); 38 C.F.R. § 3.327 (2015).

As to the issue of entitlement to a TDIU, the claims being remanded herein are inextricably intertwined with the Veteran's claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The issue of entitlement to an increased evaluation for the Veteran's lumbar strain, vascular tension headaches, pilomdal cystectomy, and mallet fracture right fifth finger must be developed before the Board renders a decision on the TDIU claim, as the outcome of such evaluation may impact the TDIU claim.  Upon completion of the development reconsideration of the Veteran's claim for TDIU, to include any additional development deemed to be necessary in such inquiry, should be undertaken.

Additionally, as this case must be remanded for the foregoing reasons, any recent treatment records, including VA records, should also be obtained. 38 U.S.C.A. § 5103A  (West 2015); 38 C.F.R. § 3.159(c)  (2015); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have recently treated him for the disabilities on appeal. After the Veteran has signed the appropriate releases, those records not already on file should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all outstanding VA treatment records. All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any additional evidence has been associated with the claims file, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's lumbar strain with degenerative disc disease. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. All required testing must be performed.  

3. Additionally, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's vascular tension headaches. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. All required testing must be performed.  

4. Additionally, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's pilomdal cystectomy. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. All required testing must be performed.  

5. Additionally, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's mallet fracture, right fifth finger. 

The entire claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be otherwise made available to the examiner for review. All required testing must be performed, including range of motion testing for pain on BOTH active and passive motion AND in weight-bearing and nonweight-bearing, and if possible, with the range of the opposite undamaged joint pursuant to Correia v. McDonald, ___Vet. App. ___, No. 13-3238, 2016 WL 3591858 (July 5, 2016).  If the finger cannot be tested on "weight-bearing," then the examiner must specifically indicate that such testing cannot be done.  

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




